DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 8, 10-11, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. US Pub 2019/0116128 (hereafter Guo) in view of Rhee et al US Patent 7,526,767 (hereafter Rhee) and further in view of Jeuk et al. US Pub 2019/0065278 (hereafter Jeuk).

Reference Rhee were cited in the previous office action.

As per claim 1, Guo teaches the invention substantially as claimed including a computer-implemented method comprising: receiving a command to perform a task on a computing system (para[0024], receive a request from end user to perform a task using edge computing resources);
monitoring, by a resource monitor, resources used by a plurality of work tasks (para[0048, 0066], monitoring agent monitors workload status of the edge computing resources, collect process usage data, processor utilization rate, memory utilization rate, network performance etc.);
determining a predefined policy associated with the task (para[0017, 0024, 0052], sufficient edge computing resources can be allocated to PESs to ensure QoS of primary tasks);
determining that there are insufficient available resources for executing the task according to the first quantity of resources specified by the policy, dynamically reallocating one or more resources from a work task that is currently being executed in the plurality of work tasks to the task to meet the first quantity of resources required for the task (para[0002-0004, 0024], when requests from end users arrives, and there are no sufficient edge computer resources available in the primary edge service, at least a portion of the secondary edge service resources can be reallocated to the newly arrived end-user requests);
executing the task using resources that include the one or more reallocated resources while the work task continues to be executed using less resources (para[0002-0004, 0024], reallocating at least a portion of the edge computing resources from the secondary edge 
Guo does not explicitly teach an administrative task on a storage appliance; retrieving, from memory of the storage appliance, a predefined policy associated with the administrative task that has a plurality of sub-policies, each sub-policy specifies a different allocation of resources for executing the administrative task with respect to the other sub-policies of the plurality of sub-policies; selecting a sub-policy of the plurality of sub-policies that specifies an allocation of resources; determining that there are insufficient available resources for executing the administrative task according to the allocation of resources specified by the selected sub-policies; receiving an updated policy with an updated version of the sub-policy that specifies a second quantity of resources for executing the administrative task, while the administrative task is executing; dynamically reallocating one or more additional resources from at least one work task of the plurality of work tasks to the administrative task to meet the second quantity of resources required for the administrative task.
However, Rhee teaches an administrative task on a storage appliance; retrieving, from memory of the storage appliance, a predefined policy associated with the administrative task that has a plurality of sub-policies (col 3, line 22-34, col 4, line 33-46, FIG. 1, 2, the resource plans, stored in the shared memory 120 of database server 100, (predefined policy) is associated with DBMS processes and jobs (including DBMS maintenance jobs) that require execution time, and the scheduler allocates resources to the processes and jobs according to 
each sub-policy specifies a different allocation of resources for executing the administrative task with respect to the other sub-policies of the plurality of sub-policies (col 3, line 22-34, col 7, line 18-39, col 8, line 25-45, FIG. 3-5B, the resource plans include database plan 300, priority plan 400, master plan 500, mail plan 510 (representing a plurality of sub-policies), and they all have different resource allocations for the processes and the jobs);
selecting a sub-policy of the plurality of sub-policies that specifies a first quantity of resources for executing the administrative task (col 4, line 33-55, when operating condition change, an administrator activates one of the stored plans, thus selecting a resource plan (sub-policy) according to the condition, and the selected resource plan has different resource allocations for different processes);
dynamically reallocating one or more additional resources from at least one work task of the plurality of work tasks to the administrative task to meet the second quantity of resources required for the administrative task (col 4, line 33-55, col 9, line 11-29, FIG. 3, resources allocated to different tasks (online requests, batch requesters, and maintenance tasks) changes based on the levels of the plan, and in order for maintenance task to have 50% of the processor time in level 2, online and batch requesters have less processor time than the level 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rhee’s teaching to Guo’s invention in order to provide a method of allocating or scheduling resource usage that allows efficient resource sharing with minimal waste of the resource, and dynamically modifying a resource allocation 
Guo and Rhee do not explicitly teach receiving an updated policy with an updated version of the sub-policy that specifies a second quantity of resources for executing the administrative task, while the administrative task is executing.
However, Jeuk teaches receiving an updated policy with an updated version of the sub-policy that specifies a second quantity of resources for executing the administrative task, while the administrative task is executing (para[0015, 0042, 0045], tenant specific policy (storage policy y) can be dynamically updated to accommodate the changing needs, and fulfill the updated policy by allocate the resources accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jeuk’s teaching to Guo and Rhee’s invention in order to provide a fine grained enforcement of tenant policies and requirements which solves problems in container deployments and allow SLA compliance within a container (para[0061]).

As per claim 3, Guo, Rhee and Jeuk teach the method claim 1, and Rhee teaches wherein the sub-policy is selected in response to determining that a triggering condition is met (col 4, line 25-55, when operating condition change, an administrator activates one of the stored plans, thus selecting a resource plan (sub-policy) according to the triggering conditions).

As per claim 4, Rhee teaches wherein each sub-policy is associated with a different window of time, wherein the trigger condition is determining that a current time of the 

As per claim 8, it is a non-transitory computer readable medium claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 10, it is a non-transitory computer readable medium claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 11, it is a non-transitory computer readable medium claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 15, it is a system claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 17, it is a system claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 18, it is a system claim of claim 4 above, thus it is rejected for the same rationale.


Claim 2, 5-7, 9, 12-14, 16, 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Rhee and Jeuk as applied to claim 1 above, and further in view of Sato et al US Pub 2016/0239230 (hereafter Sato).

Reference Sato was cited in the previous office action.

As per claim 2, Guo, Rhee and Jeuk teach the method of claim 1, but they do not explicitly teach the work task includes reading or writing data to the storage appliance.
However, Sato teaches further teaches the work task includes reading or writing data to the storage appliance (para[0031], I/O tasks include reading/writing data to the storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sato’s teaching to Guo, Rhee and Jeuk’s invention in order to provide a storage system that enables to maintain the I/O performance and ensure security at the same time, which are conflicting requirements by providing a filtering function of a given type of packets (para[0007-0008]).

As per claim 5, Guo, Rhee and Jeuk teach the method of claim 1, Guo further teaches estimating a quantity of the resource required for executing the task, based at least on the 
Jeuk further teaches producing the updated policy with the updated version of the sub-policy according to the estimated quantity of resources (para[0042], update the tenant specific policies based on the monitoring and determined optimum resources).
Guo, Rhee and Jeuk do not explicitly teach wherein the policy specifies a required completion time for the administrative task, wherein the method further comprises determining that a required completion time for the administrative task is less than a previous completion time for which the administrative task was previously completed.
However, Sato teaches wherein the policy specifies a required completion time for the administrative task, wherein the method further comprises determining that a required completion time for the administrative task is less than a previous completion time for which the administrative task was previously completed (para[0044], the time required for executing the management task changes, then reallocate the resources). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sato’s teaching to Guo, Rhee and Jeuk’s invention in order to provide a storage system that enables to maintain the I/O performance and ensure security at the same time, which are conflicting requirements by providing a filtering function of a given type of packets (para[0007-0008]).

As per claim 6, Guo, Rhee and Jeuk teach the method of claim 1, but they do not explicitly teach wherein the command is received from an administrator of the storage appliance and the administrative task is one of 1) a configuration function for configuring the storage appliance of the computing system for use by a user and 2) a diagnostic function for determining health and reliability of the storage appliance; wherein the plurality of work tasks are being executed in response to one or more user commands of one or more users of the storage appliance and the plurality of work tasks include reading data from the storage appliance and writing data to the storage appliance. 
However, Sato further teaches the command is received from an administrator of the storage appliance and the administrative task is one of 1) a configuration function for configuring the storage appliance of the computing system for use by a user and 2) a diagnostic function for determining health and reliability of the storage appliance (para[0008-0011, 0047, 0081], the storage system analyzes the characteristics of I/O requests from the host, and carries out vulnerability scan of the devices);
wherein the plurality of work tasks are being executed in response to one or more user commands of one or more users of the storage appliance and the plurality of work tasks include reading data from the storage appliance and writing data to the storage appliance (para[0031], I/O tasks include reading/writing data to the storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sato’s teaching to Guo, Rhee and Jeuk’s invention in order to provide a storage system that enables to maintain the I/O performance and ensure 

As per claim 7, Guo, Rhee and Jeuk teach the method of claim 1, but they do not explicitly teach comprising: in response to determining that the policy indicates that executing of the work task is a higher priority than executing the administrative task, allocating only as much of the resource to the administrative task as is available to administrative task, regardless of a required quantity of the resource specified in the policy
Sato teaches in response to determining that the policy indicates that executing of the work task is a higher priority than executing the administrative task, allocating only as much of the resource to the administrative task as is available to administrative task, regardless of a required quantity of the resource specified in the policy (para[0044, 0049], when deterioration of I/O performance is unacceptable, the I/O tasks priority are higher than the management task, thus only allocating the resources that are available for the management (administrative) task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sato’s teaching to Guo, Rhee and Jeuk’s invention in order to provide a storage system that enables to maintain the I/O performance and ensure security at the same time, which are conflicting requirements by providing a filtering function of a given type of packets (para[0007-0008]).

As per claim 9, it is a non-transitory computer readable medium claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 12, it is a non-transitory computer readable medium claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 13, it is a non-transitory computer readable medium claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 14, it is a non-transitory computer readable medium claim of claim 7 above, thus it is rejected for the same rationale.

As per claim 16, it is a system claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 19, it is a system claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 20, it is a system claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 21, it is a system claim of claim 7 above, thus it is rejected for the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195